Worley, Chief Judge,
concurring.
No matter where our individual sympathy might lie, this is no matter to be decided by mood or emotion. Rather it demands a proper respect for the law-making prerogatives of the Congress, a respect properly recognized by the trial judge, the appellate judges, and the maj ority here.
In accord with the generally accepted principle that this is a government of laws rather than men, Congress enacted section 501. In so doing, Congress hardly deserves the whipping boy role to which criticism of that section assigns it. Quite the contrary, that section in clear and readily understandable language prescribes orderly procedure for the importer and Government alike. Had that section been heeded, rather than ignored by the Government once and the importer twice, these proceedings would have been unnecessary.
That Congress had good reason to employ the term “written notice,” rather than oral exchanges, should be amply evident from the instant efforts to substitute the latter for the former.
Even if this court had the power, which it does not have, to validate *93the instant activities, such action would inevitably lead to an intolerable administrative and legal chaos. I am satisfied Congress must have thought section 501 would prevent such a result. Thus far it has.